 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDMidway Lincoln-Mercury,Inc.and District Lodge71, InternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO;and Local 552,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America.Case 17-RM-421December12, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Patrick E. Rooney,HearingOfficer.Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations,Series 8, as amended,and by direction of the Regional Director forRegion 17, this case was transferred to the Boardfor decision.The Employer-Petitioner has filed atimely brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, including thebrief filed herein, the Board finds:1.The Employeris engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labororganizationsinvolved herein claimto represent certain employees of the Employer.3.Machinists Lodge 71 contends that the petitionwas untimely filed with regard to its contract withtheEmployer and must therefore be dismissed ongrounds of contract bar.We find no merit in thiscontention.Machinists Lodge 71 and Teamsters Local 552were jointly certified on Janaury 11, 1968, in Case17-RC-5630, as the joint representatives of theEmployer'sservicedepartment andmaintenancedepartment employees. After joint negotiations, theEmployer, on January 16, 1968, entered into acontractwithMachinists Lodge 71 purporting tocover all employees who are members of that Union'who are employed in the service department, and acontractwithTeamsters Local 552 purporting tocover all the remaining employees in the service andpartsdepartments.TheMachinists'contract iseffectivethroughOctober 18, 1969, and theTeamsters' contract through November 18, 1969.In view of our finding that this contract is not a bar for the reasonsOn August 13, 1969, the Employer filed a petition(Case17-RM-418)assertingthatitsservicedepartment employees no longer wished to berepresentedbyMachinistsLodge 71.At theRegional Office's suggestion that the unit describedwas inappropriate, the Employer withdrew thatpetition on August 28, 1969. The next day, August29, the Employer filed the petition in this case,assertingthatitsserviceandmaintenancedepartment employees no longer wished to berepresentedby Machinists Lodge 71 and TeamstersLocal 552.The parties agree that the unit described in theinstant petition is the same as the unit involved inCase 17-RC-5630, and that it is an appropriate unit:,The partiesalsostipulate.that theEmployer'scurrent contracts withMachinistsLodge 71 andTeamsters Local 552 cover the employees in thisunit, and were negotiated and administered by theUnions jointly.InLeonardWholesaleMeats, Inc.,136NLRB1000, 1001, the Board, modifyingDeluxeMetalFurnitureCompany,121NLRB 995, 1001,established a period, from 90 to 60 days before theexpiration of a contract, during which a petition foran election among the employees in the unit coveredby the contract would be considered timely filed.The Board reserved the 60 days immediately priorto the expiration of the contractas aninsulatedperiod during which the parties could negotiate andexecute a new or amended contract without thedisruptionofestablishedlabor-managementrelations caused by a rival petition.MachinistsLodge 71, although it filed no briefwith the Board, had contened at the hearing that theinstant petitionmust be dismissed because it wasfiledduring the 60-day period preceding thetermination date of its contract with the Employer.However, it is clear that the petition was timely withregard to the Teamsters Local 552 contract, and asthe two labor organizations are joint representativesof all the employees in the unit covered by bothcontracts,whichwere jointlynegotiatedandadministered, we find that it was timely as to both.3To require the petition to be filed 90 to 60 daysbefore the expiration date of both contracts, whoseexpiration dates are 30 days apart, would render itvirtually impossible for these employees to exercisea right enjoyed by others to change representativesat regular intervals if they so desire. Such an unfairstated below, we find it unnecessary to determine whether it is invalid as abar because it is a "members only" contract.SeeAppalachianShaleProducts Co,121NLRB 1160, 1164.'In view of the agreement to the appropriateness of the single-employerunit,we find it unnecessary to rule on the Machinists'contention at thehearing that the Employer's purported withdrawal on September 30, 1969,from Motor Car Dealers Association of Greater KansasCity of authoritytorepresent theEmployer in collective-bargaining negotiations wasimproper3Although not crucial to our determination herein,we note thatMachinistsLodge 71 received notice of the existence of a questionconcerning representation among these employees prior to the insulated;period of its contract by virtue of the petition filed in Case17-RM-418.180 NLRB No. 10 MIDWAY LINCOLN-MERCURY, INC.result was not intended by the Board and would noteffectuate the policies of the Act.We therefore findno contract bar to the instant petition.Accordingly,we find that a question affectingcommerce exists concerning the representation ofcertainemployees of the Employer within themeaning of Sections 9(c)(1) and 2(6) and(7) of theAct.4.The parties stipulated,and we find,that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:Allserviceandmaintenancedepartmentemployees,including mechanics,painters,porters,washmen,partsmen,partsdrains,bodymechanics,and tubemen;excludingallother59employees, office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.[Direction of Election4 omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear inc..156NLRB 1236,NL R B v Wyman-Gordon Company,394 U S 759Accordingly, it is hereby directed than an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region17 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed